Citation Nr: 1548749	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left ankle sprain.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left hip bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with active duty from February 1997 to June 1997 and from May 2007 to May 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a left knee disorder and entitlement to an increased disability rating for left ankle sprain and left hip bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record is in equipoise with respect to whether the Veteran has a current diagnosis of intervertebral disc syndrome (IVDS) and lumbar spondylosis (arthritis), lumbar spondylosis was diagnosed within one year of discharge from active military service, and the evidence is at least in equipoise with respect to whether IVDS is related to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, lumbar spondylosis is presumed to have incurred during active military service and IVDS was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal with respect to the service connection claim for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that her current low back disorder is related to an injury that occurred during active duty service.  She claims that she has had continuous low back pain since active duty service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  A February 2009 VA examination provided a diagnosis of intervertebral disc syndrome (IVDS) with degenerative changes.  A private treatment record dated in September 2008 also shows that the Veteran had a diagnosis of lumbar spondylosis.  A VA examination dated in January 2013 diagnosed with Veteran with lumbar strain.  A VA treatment record dated in December 2013 diagnosed the Veteran with sacroiliac joint dysfunction.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

With respect to the diagnosis of lumbar spondylosis (arthritis), the evidence of record shows that this was diagnosed in September 2008, which is within one year from discharge from active duty service.  The evidence also reflects that the Veteran experienced pain on motion within one year of discharge from service, thus, indicating that the Veteran's arthritis of the lumbar spine manifested to compensation degree within one year after separation from service.  Accordingly, the Veteran's lumbar spondylosis is presumed to have occurred during active military service.

Regarding the Veteran's other low back disorders, the Veteran's service treatment records show that the Veteran sought treatment for low back pain during active duty service.  In this regard, the Veteran complained of low back pain in October 2007.  She reported that the pain began in July 2007.  She was diagnosed with lumbago.  Another October 2007 service treatment record diagnosed the Veteran with lumbar strain.  A November 2007 sick slip notes that the Veteran reported shooting pains in her lower back.  A March 2008 service treatment record also shows that she complained of low back pain.  

The Veteran asserts that she has experienced low back pain ever since an injury during an annual physical test in October 2007.  The medical evidence of record also reflects that the Veteran experienced low back pain since discharge from service.  Specifically, private treatment records dated in July 2008 and September 2008 show that the Veteran sought treatment for low back pain.  The evidence also shows that the Veteran has received VA treatment for low back pain since at least 2010.  Furthermore, a VA examination dated in February 2009 diagnosed the Veteran with IVDS with degenerative changes of the lumbar spine.  He noted that the subjective factor was pain in the left lower back and the objective factor was positive straight leg raise of the left lower extremity.  Thus, the examiner linked the Veteran's low back pain to the diagnosis of IVDS.

After a careful review of the evidence, the Board resolves any reasonable doubt in favor of the Veteran that the Veteran's diagnosis of IVDS is related to active military service.  Thus, the Board finds that entitlement to service connection for IVDS and lumbar spondylosis is warranted.


ORDER

Entitlement to service connection for IVDS and lumbar spondylosis is granted.


REMAND

With respect to the Veteran's service connection claim for a left knee disorder, the Veteran contends that she has a current left knee disorder that began during active duty service.  In the alternative, she contends that it is secondary to her service-connected disabilities.  VA examinations in December 2010 and January 2013 show that there was no diagnosis with respect to her left knee pain.  VA treatment records dated in June 2011 and December 2013 show that the Veteran's left knee pain was associated with the diagnosis of ilio-tibial band syndrome.  However, the VA examiner in December 2010 stated that ilio-tibial band syndrome is in effect the same as bursitis of the left hip.  The Veteran's active duty treatment records show that she complained of left knee pain on several occasions and there is credible evidence of recurrent symptoms of left knee pain since active duty service.  Furthermore, a November 2011 VA treatment record indicates that the Veteran's gait pattern changed to a creeping gait causing increasing stress to the knees.  Based on the foregoing, the Veteran should be provided with another VA examination and medical opinion.

The Veteran testified at the August 2015 Board hearing that her service-connected left ankle sprain and left hip bursitis have become worse.  See Hearing Transcript at 3 and 13.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be provided with another VA examination to determine the current severity of her left ankle sprain and left hip bursitis.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records from the Atlanta VA Medical Center.

2. Contact the Veteran and elicit from her the appropriate information and consent to obtain all outstanding private treatment records with respect to her claims on appeal.  Attempt to obtain all such treatment records that have not been previously obtained and associated with the claims file.

3. After obtaining and associating with the claims file any outstanding evidence, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. whether the Veteran's ilio-tibial band syndrome and/or any other left knee disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented in-service complaints of left knee pain.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the evidence of recurrent symptoms of left knee pain since active military service.

b. If the answer to question (a) is negative, then whether the Veteran's ilio-tibial band syndrome and/or any other left knee disorder found on examination or in the medical record is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities.  

The examiner should provide an explanation for all conclusions reached.  

4. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of her service-connected left ankle and left hip disabilities.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the left ankle and hip, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left ankle and hip are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

5. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


